CONFESSION OF ERROR

PER CURIAM.
As the State properly concedes, the trial court failed to comply with the requirements for a judgment of guilt of contempt as prescribed by Rule 3.830, Florida Rules of Criminal Procedure. The record indicates that, prior to the adjudication of guilt, the trial court failed to inform the defendant of the accusation against him, failed to inquire as to whether he had any cause to show why he should not be adjudged guilty of contempt, and further failed to give him an opportunity to present evidence of excusing or mitigating circumstances. See Fla.R.Crim.P. 3.830; Cook v. State, 636 So.2d 896 (Fla. 3d DCA 1994); Peters v. State, 626 So.2d 1048 (Fla. 4th DCA 1993); Martinez v. State, 339 So.2d 1133 (Fla. 2d DCA 1976), approved, 346 So.2d 68 (Fla.1977). Therefore, this cause is reversed and remanded for further proceedings to allow the trial court to comply with Rule 3.830 before holding the defendant in contempt.
Reversed and remanded.